NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BRAULIO SARABIA-PEREZ,                          No.    17-71189

                Petitioner,                     Agency No. A201-240-981

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Braulio Sarabia-Perez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”), and denying



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his request for administrative closure. We have jurisdiction under 8 U.S.C. § 1252.

We review factual findings for substantial evidence. Zehatye v. Gonzales, 453

F.3d 1182, 1184-85 (9th Cir. 2006). We deny the petition for review.

      The record does not compel the conclusion that Sarabia-Perez applied for

asylum within a reasonable time of any changed or extraordinary circumstances as

to excuse the untimely filing of his asylum application. See 8 C.F.R.

§ 1208.4(a)(2), (4)-(5); see also Husyev v. Mukasey, 528 F.3d 1172, 1181-82 (9th

Cir. 2008). Thus, Sarabia-Perez’s asylum claim fails.

      Substantial evidence supports the determination that Sarabia-Perez failed to

establish he suffered harm that rises to the level of persecution. See Baghdasaryan

v. Holder, 592 F.3d 1018, 1023 (9th Cir. 2010) (an applicant who alleges past

persecution has the burden of proving that the treatment rises to the level of

persecution). Substantial evidence also supports the determination that Sarabia-

Perez failed to establish he would be persecuted on account of a protected ground.

See INS v. Elias-Zacarias, 502 U.S. 478, 483 (1992) (an applicant “must provide

some evidence of [motive], direct or circumstantial”); see also Molina-Morales v.

INS, 237 F.3d 1048, 1052 (9th Cir. 2001) (harm based on personal retribution is

not persecution on account of a protected ground). We do not consider Sarabia-

Perez’s social group claim based on reporting a crime, because the BIA did not

decide the issue, see Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir.



                                          2                                      17-71189
2011) (review limited to the grounds relied on by the BIA), and Sarabia-Perez does

not contend the BIA erred in finding that this social group claim was not properly

before it, see Corro-Barragan v. Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013)

(failure to contest issue in opening brief resulted in waiver). Thus, Sarabia-Perez’s

withholding of removal claim fails.

      Substantial evidence supports the BIA’s denial of CAT relief because

Sarabia-Perez failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Wakkary v. Holder,

558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of torture).

      There was no abuse of discretion in the denial of administrative closure. See

Gonzalez-Caraveo v. Sessions, 882 F.3d 885, 891-93 (9th Cir. 2018) (holding the

non-exhaustive list of factors in Matter of Avetisyan, 25 I. & N. Dec. 688 (BIA

2012), provides a standard for reviewing administrative closure decisions).

      We do not consider the materials Sarabia-Perez references in his opening

brief that are not part of the administrative record. See Fisher v. INS, 79 F.3d 955,

963 (9th Cir. 1996) (en banc).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.



                                          3                                    17-71189